937 So.2d 1266 (2006)
Learia Chad MASSALINE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-2666.
District Court of Appeal of Florida, Second District.
September 29, 2006.
*1267 James Marion Moorman, Public Defender, and Richard P. Albertine, Jr., Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Deborah Hogge, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Learia Chad Massaline appeals the amended order revoking his probation. We affirm but remand for the trial court to strike two findings.
The trial court found that Massaline violated conditions five, seven, twenty-seven, and twenty-eight of his probation. The greater weight of the evidence supports the finding that Massaline violated conditions five and seven. The State concedes that the trial court erred in finding that Massaline violated conditions twenty-seven and twenty-eight because the State failed to present evidence of his ability to pay the costs of supervision and court costs. Accordingly, these violations must be stricken.
The record is clear that the trial court would have revoked Massaline's probation based on the violation of conditions five and seven alone. Accordingly, we affirm the revocation of Massaline's probation but remand for the trial court to strike the findings that Massaline violated conditions twenty-seven and twenty-eight.
Affirmed; remanded with directions.
CASANUEVA and WALLACE, JJ., Concur.